Exhibit 99.2 NEWS RELEASE FOR IMMEDIATE RELEASE Company Contact: Investor Contact: Stan Fronczkowski Brian Korb Chief Financial Officer The Trout Group (302) 456-6789 (646) 378-2923 www.sdix.com bkorb@troutgroup.com Strategic Diagnostics Appoints Fran DiNuzzo as President & Chief Executive Officer NEWARK, Del., October 15, 2008 - Strategic Diagnostics Inc. (NASDAQ: SDIX) – today announced that Francis M. DiNuzzo, currently interim CEO, has been appointed President and Chief Executive Officer, and also elected to the Company’s Board of Directors. “The Board is pleased to announce the appointment of Fran DiNuzzo as President and CEO. He has served us well in his role as interim CEO, and we have determined that Fran is the right person to lead the Company forward,” said Grover C.
